DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment to the claims filed January 17, 2022 has been entered.  Claim 1 is currently amended.  Claims 2-5 and 7-9 have been canceled.  Claim 10 remains withdrawn from further consideration.  Claims 1 and 6 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “the main machine consists of an extrusion mechanism, a filter, a die head, a melt pump, a cutting mechanism, a picking mechanism, and a scrap processing mechanism”.  The claim further makes clear that the “forming machine” is downstream of the “main machine” and recites that “a cooler is located between the main machine and the forming machine” and “an air-cushion lifting mechanism is disposed between the cooler and the forming machine”.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey possession of the claimed invention.  As now written, the “cutting mechanism”, the “picking mechanism” and the “scrap processing mechanism” are part of the “main machine”.  This therefore requires the cooler and the air-cushion lifting mechanism to be downstream of each of the cutting mechanism, the picking mechanism and the scrap processing mechanism.  However, this is not described in the original disclosure (It is also noted here by the examiner that it does not appear that the intent of the amendment is to require this arrangement.  However, this arrangement is the result of the amendment).  As originally disclosed, the main machine (1) includes extrusion mechanism (11), filter (12), die head (13) and melt pump (14).  The cutting mechanism (32) and the picking mechanism (33) are described as being part of forming machine (3) (see paragraphs [0058] and [0059] of the published application and the Figure).  The scrap processing mechanism (4) is downstream of the forming machine (3) and the forming machine (3) includes the forming mechanism (31), the cutting mechanism (32) and the picking mechanism (33).  Appropriate correction and clarification is required to properly describe the equipment and the arrangement of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the forming system “consists of” “a main machine and a forming machine”.  The claim further recites that “the main machine consists of an extrusion mechanism, a filter, a die head, a melt pump, a cutting mechanism, a picking mechanism, and a scrap processing mechanism” and that “the forming machine consists of a forming mechanism”.  As such, the closed language appears to exclude any additional elements beyond those recited.  However, the claim also includes “a cooler” “located between the main machine and the forming machine” and “an air-cushion lifting mechanism” “disposed between the cooler and the forming machine”.  The recitation of a cooler and an air-cushion lifting mechanism in the claim as it is currently presented raises an apparent contradiction.  The first paragraph of the claim includes language that makes clear that additional elements are to be excluded from the scope of the claim.  However, the body of the claim makes clear that a cooler and an air-cushion lifting mechanism are critical elements of the claimed forming system.  Appropriate correction is required.  
For the purposes of examination, the claimed forming system is understood to be limited to an extrusion mechanism, a filter, a die head, a melt pump, a cutting mechanism, a scrap processing mechanism, a forming mechanism, a cooler and an air-cushion lifting mechanism.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe-Brown (US 4,722,820) in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913), and further in view of Winstead (US 3,235,638) and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
Regarding claim 1, Flecknoe-Brown teaches a forming system that consists of a main machine/extruder (col. 4, lines 50-64; Figure 1 (1)) and a forming machine (7) that are located at 
Flecknoe-Brown further teaches a cooler is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material; and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism (Figure 1 (5); Abstract; col. 2, lines 50-57; col. 3, liens 5-51; col. 5, lines 18-32), and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 5, lines 28-51; col. 6, lines 57-65).  Further, Flecknoe-Brown teaches the cooler is a rolling mechanism (5) the rolling mechanism consists of two roller shafts disposed vertically in parallel (Figures 1 and 3).  Flecknoe-Browne does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Flecknoe-Brown, as suggested by 
Flecknoe-Brown does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main machine further comprises a filter, wherein the filter is disposed on a side of the main machine; a die head, wherein the die head is disposed on a side of the filter; and a melt pump, wherein the melt pump is disposed between the filter and the die head.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Haindl et al. or Strachan and to have utilized a filter, die head and melt pump as claimed, in the system of Flecknoe-Brown, as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating extrusion of the material in an art recognized suitable manner (Strachan) and for purifying the melt and providing a constant and definable melt flow rate (Haindl et al.).  
Flecknoe-Brown does not teach a cutting mechanism, a picking mechanism and a scrap processing mechanism as claimed.  However, Winstead teaches an analogous system wherein a cutting mechanism (73) is at a same working position as the forming mechanism (col. 5, lines 15-23), a picking mechanism/take-off mechanism (57) and a scrap processing mechanism/granulator (Figure 1) as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and Winstead and to have utilized the cutting mechanism, picking mechanism/take-off mechanism and scrap processing mechanism/granulator in the system of Flecknoe-Brown, as suggested by Winstead, for the purpose, as suggested by Winstead of 
Flecknoe-Brown does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, lines 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Flecknoe-Brown, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while improving line speed (Song et al.).  The combination suggests locating the air cushion lifting mechanisms of the secondary references at the claimed location for the reasons set forth above prior to thermoforming the material.
As to claim 6, Flecknoe-Brown teaches wherein the forming mechanism uses a vacuum molding process or blow molding process (col. 3, line 65-col. 4, line 3; col. 5, lines 34-42).  
s 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Queirel (US 4,883,419) in view of either one of Kim et al. (US 2014/0134419) or Cornwall et al. (US 2008/0061466) and further in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913) and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
Regarding claim 1, Queirel teaches a forming system comprising a main machine/extrusion press (1) and a forming machine/mobile assembly (30) comprising a thermoforming mold (53) (col. 3, lines 1-2; col. 5, lines 11–65; Figure 1) that are located at a same production line and are sequentially connected (Figure 1) wherein the main machine/extrusion press (1) consists of an extrusion mechanism (col. 4, lines 13-28) and the forming machine comprises a forming mechanism (col. 3, lines 1-2; col. 5, lines 11-65 (30) (53)),  and the forming machine is capable of directly processing the viscous material into a formed product by using the forming mechanism (Abstract; col. 2, lines 42-col. 3, line 12; col. 7, lines 4-64; Figures 1 and 3 (6b).  Queirel teaches a cooler/rolling machine (7) is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material (col. 4, lines 23-27; col. 4, lines 35-48; col. 50-60; col. 8, lines 15-37); and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism, and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 2, line 41-col 3, line 10; col. 5, line 11-col. 6, line 12; col. 7, lines 4-21).  Queirel teaches wherein the forming machine further comprises a cutting mechanism wherein the cutting mechanism and the forming mechanism are at a same working position (col. 7, lines 43-53); and a picking mechanism, wherein the picking mechanism is connected to the cutting mechanism, and the picking mechanism is disposed downstream of the cutting mechanism (col. 
Queirel teaches that any known type of extrusion press may be utilized and that the material is hot/heated as it leaves the extruder (Abstract), but does not describe the extruder in detail (col. 4, lines 18-22).  As such, Queirel does not explicitly teach the main machine is capable of heating and stirring a solid raw material into a viscous material by using the extrusion mechanism 
However, Kim et al. teach an analogous system wherein the polymer that is extruded for subsequent thermoforming is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Abstract; Figures 4 (110) and 5; paragraphs [0004]-[0006], [0017], [0018], [0035], [0045], [0047]) and Cornwell et al. teach an analogous system wherein the polymer that is extruded for subsequent molding is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Figure 2 (11) (15); Figure 6A (620); paragraph [0046]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Kim et al. or Cornwall et al. and to have utilized an extruder capable of heating and stirring a solid raw material into a viscous material (e.g. a screw extruder) in the system of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing an extruder known in the art to be effective for extruding suitable materials for subsequent shaping.  Queirel provides general teaching and makes clear that known and conventional extruders may be employed. Each of the secondary references provide 
Further, Queirel teaches the cooler is a rolling mechanism (7) the rolling mechanism consists of two roller shafts disposed vertically in parallel (Figure 1 (8) and (9)).  Queirel does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing heat transfer fluids known in the art to be effective at controlling polymer temperature with rollers.
Queirel does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main machine further comprises a filter, wherein the filter is disposed on a side of the main machine; a die head, wherein the die head is disposed on a side of the filter; and a melt pump, wherein the melt pump is disposed between the filter and the die head.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Haindl et al. or Strachan and to have utilized a filter, die head and melt pump as claimed, in the system of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating extrusion of the material in an art 
Queirel does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, lines 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Queirel, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet while heating it (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while improving line speed (Song et al.) The combination suggests locating the air cushion lifting mechanisms of the secondary references at the claimed location for the reasons set forth above prior to thermoforming the material.
As to claim 6, Queirel teaches the forming mechanism uses a blow molding process or a vacuum molding process (col. 7, lines 16-35).  
Response to Arguments
Applicant’s arguments filed January 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that the rejection based upon Flecknoe-Brown in combination with secondary references is improper because the claim includes the transitional phrase "consisting of" and this excludes the temperature-controlled rolls utilized by Flecknoe-Brown. This argument is not persuasive. The examiner agrees that the claim includes a closed transitional phrase (i.e. "consists of"). The examiner further agrees with applicant that the combination would utilize the argued rollers of Flecknoe-Brown. However, the examiner does not agree that the rollers of Flecknoe-Brown are excluded from the scope of the claim. The relied upon rollers in Flecknoe-Brown read upon the claimed "cooler", "wherein the cooler is a rolling mechanism, the rolling mechanism consists of two roller shafts...". As such, the claim specifically allows for and requires the presence of a rolling mechanism that is a cooler. The temperature controlled rolls (5)/rolling mechanism of Flecknoe-Brown is a cooler and is not part of the claimed forming machine as argued. The examiner further notes the contradiction in claim 1 as set forth in the section 112 rejection above.  The first paragraph of claim 1 recites equipment that would appear to exclude additional elements such as the claimed cooler and the claimed air-cushion lifting mechanism while the rest of the claim and the specification make clear that such elements are a part of the claimed and disclosed forming system. As such, it follows that the combination based upon Flecknoe-Brown properly meets the claimed and disclosed invention absent persuasive arguments or a claim amendment to the contrary. The rollers of Flecknoe-Brown are utilized in the combination, but they are not excluded and read upon the claimed cooler. 
As to the rejection based upon Queirel in combination with secondary references, applicant argues that Kim (this is understood to be a typographical error that is meant to address the Queirel reference) requires three rollers and that this is excluded from the claim. This argument is not persuasive. As set forth at col. 4, lines 27-31, the examiner agrees that 
Applicant further argues that Queirel operates the rollers at “a temperature which is significantly higher than in known installations” and that the forming system of claim 1 does not operate at significantly higher temperatures than known installations.  This argument is not persuasive.  First, it is not clear from the specification or the claim at what temperature the rollers are to be operated and it is not clear that this temperature is different than the temperature utilized by Queirel.  Further, the claim is directed to a forming system not a forming method.  Since Queirel discloses a structure that is capable of cooling, the limitation is met. Further, Queirel actually does disclose a rolling machine that actually cools the material.  For example, Queirel teaches the rollers do not provide “as much cooling” (col. 4, lines 36-40) when compared to the prior art being discussed by Queirel.  In other words, the rolling mechanism is both structurally a cooler (i.e. capable of cooling) and utilized as a cooler (i.e. a cooling method is actually performed). As such, the rollers of Queirel may cool the material less than other methods but the material is still cooled by the rollers. Absent persuasive evidence or arguments to the contrary, the examiner submits the claims would need to be further amended to overcome the prima facie case.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742